DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims, in the submission dated 6/15/22, are acknowledged and accepted.
Response to Arguments
Applicant's arguments filed 6/15/22 have been fully considered but they are not persuasive.  Applicants argue that the prior art cited does not teach, or reasonably suggest, “editing the plurality of CGH image layers; and representing a hologram image using the plurality of edited CGH image layers” or  “an editing module configured to edit the plurality of CGH image layers; and a hologram image representing module configured to represent a hologram image using the plurality of edited CGH image layers.”  The Examiner respectfully disagrees. 
As previously noted, Lee discloses generating a plurality of Computer Generated Hologram (CGH) image layers by performing CGH processing on each of the plurality of input image layers (a fringe pattern is calculated based on the hologram signal for each layer); and editing the plurality of CGH image layers (the processor may calculate a sparsity for each of the plurality of depth layers) [0091-0110], representing a hologram image using the plurality of the edited CGH image layers (the hologram of the CGH plane 240) [0091-0110].  The processor calculates a fringe pattern for each of the depth layers based on the hologram signal  In calculating the fringe pattern, the processor may calculate a fringe pattern by applying SFFT to at least part of the hologram signal.  In mathematical formula 1, the SF is the sparse Fourier transform.  The processor determines a preset threshold based on the calculated sparsity.  The processor may repeatedly calculate the fringe pattern until the number of dominate signals coincides with the threshold value determined based on the sparsity.  The pattern generating unit may record the fringe pattern calculated by the processor on a CGH plane.  The hologram of the CGH plane is generated by illuminating the CGH plane on which the fringe pattern is recorded with light having the same wavelength.  Since the processor repeatedly calculates the fringe pattern based on the sparsity, the CGH layers are considered to be edited.  
The claims lack further specifics or limitations as to what is considered to “edit” the CGH image layers.  Applicants argue that “editing involves revising or correcting an item, not merely calculating.”  The Examiner respectfully notes that that the process of Lee involves revising, or repeated calculation by the processor to generate the fringe pattern based on the sparsity.
Applicants additionally argue that “there would be no inclination by those skilled it the art to combine the teachings of Yamasaki and Park with the teachings of Lee et al.”  The Examiner respectfully disagrees.  As previously noted, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the editing of Lee to include rearranging layers, as taught by Park, in order to allow for editing based on user preferences. Thus, a combination of Park and Lee allows for user based editing choices.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the method of Lee to utilize an editing to remove at least one layer as taught by Yamasaki, in order to remove layers that are not necessary for the image formation. Thus, a combination of Yamasaki and Lee allows for removing layers that are not necessary for the image formation.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Additionally, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
As such, the prior art of record teaches the instant invention as currently claimed.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “input image module,” “input image layer obtaining module,: “CGH image layer generating module,” “hologram image representing module,” “editing module” in claim 16; “modulating module” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 16, 17 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lee et al. (US 2018/0143588).
Consider claim 1, Lee et al. disclose (e.g. figure 2) a hologram image representation method comprising:
receiving a three-dimensional input image including depth information (via hologram signal generating unit);
obtaining a plurality of input image layers from the three-dimensional input image based on the depth information (object 200 is divided into an aggregate of points into a plurality of depth layers, 210-1…210-n);
generating a plurality of Computer Generated Hologram (CGH) image layers by performing CGH processing on each of the plurality of input image layers (a fringe pattern is calculated based on the hologram signal for each layer); and
editing the plurality of CGH image layers (the processor may calculate a sparsity for each of the plurality of depth layers) [0091-0110],
representing a hologram image using the plurality of the edited CGH image layers (the hologram of the CGH plane 240) [0091-0110].
Consider claim 2, Lee et al. disclose (e.g. figure 2) a method, wherein the hologram image includes a plurality of pixels, and each of the plurality of pixels includes one or more hologram information (see figure 2, the displayed hologram includes a plurality of pixels) [0091-0110].
Consider claim 3, Lee et al. disclose (e.g. figure 2) a method, wherein a first pixel of the plurality of pixels includes hologram information for one edited CGH image layer of the plurality of edited CGH image layers (see figure 2, the displayed hologram includes a plurality of pixels for each layer) [0091-0110].
Consider claim 16, Lee et al. disclose (e.g. figure 2) a hologram image representation device comprising:
an image input module configured to receive a three-dimensional input image including depth information (via hologram signal generating unit);
an input image layer obtaining module configured to obtain a plurality of input image layers from the three-dimensional input image based on the depth information (object 200 is divided into an aggregate of points into a plurality of depth layers, 210-1…210-n);
a CGH image layer generating module configured to generate a plurality of CGH image layers by performing CGH processing on each of the plurality of input image layers (a fringe pattern is calculated based on the hologram signal for each layer); and
a hologram image representing module configured to represent a hologram image using the plurality of CGH image layers (the hologram is represented at the CGH plane 240) [0091-0110];
an editing module configured to edit the plurality of edited CGH image layers (the processor may calculate a sparsity for each of the plurality of depth layers) [0091-0110].
Consider claim 17, Lee et al. disclose (e.g. figure 2) a device, wherein the hologram image includes a plurality of pixels, and each of the plurality of pixels includes one or more hologram information (see figure 2, the displayed hologram includes a plurality of pixels for each layer) [0091-0110].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0143588).
Consider claim 4, Lee et al. does not explicitly disclose in the embodiment of figure 2 a method, wherein a second pixel of the plurality of pixels includes hologram information for two or more edited CGH image layers of the plurality of edited CGH image layers.  However, in the embodiment of figure 7, Lee et al. discloses a cluster approach.  The embodiments of figures 2 and 7 are related as hologram generating methods.  Lee et al. disclose (e.g. figure 7) a method, wherein a second pixel of the plurality of pixels includes hologram information for two or more edited CGH image layers of the plurality of edited CGH image layers (A cluster method is used wherein a plurality of points can be generated on the virtual plane.  The pixel is considered to be a cluster that include points on different layers) [0138-0146].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify embodiment 2 of Lee, in view of embodiment 7, in order to reduce the amount of computation and computation time in generating a hologram for an object.
Consider claim 5, Lee et al. disclose (e.g. figure 2) a method, wherein a first pixel of the plurality of pixels includes hologram information for a first edited CGH image layer of the plurality of edited CGH image layers (see figure 2, the displayed hologram includes a plurality of pixels for each layer) [0091-0110], 
Lee et al. does not explicitly disclose in the embodiment of figure 2 a method, wherein a second pixel of the plurality of pixels includes hologram information for the first edited CGH image layer and a second edited CGH image layer of the plurality of edited CGH image layers.  However, in the embodiment of figure 7, Lee et al. discloses a cluster approach.  The embodiments of figures 2 and 7 are related as hologram generating methods.  Lee et al. disclose (e.g. figure 7) a method, wherein a second pixel of the plurality of pixels includes hologram information for two or more edited CGH image layers of the plurality of CGH image layers (A cluster method is used wherein a plurality of points can be generated on the virtual plane.  The pixel is considered to be a cluster that include points on different layers) [0138-0146].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify embodiment 2 of Lee, in view of embodiment 7, in order to reduce the amount of computation and computation time in generating a hologram for an object.
Consider claim 18, Lee et al. disclose (e.g. figure 2) a device, wherein a first pixel of the plurality of pixels includes hologram information for a first edited CGH image layer of the plurality of edited CGH image layers (see figure 2, the displayed hologram includes a plurality of pixels for each layer) [0091-0110].
Lee et al. does not explicitly disclose in the embodiment of figure 2 a method, wherein a second pixel of the plurality of pixels includes hologram information for two or more edited CGH image layers of the plurality of edited CGH image layers.  However, in the embodiment of figure 7, Lee et al. discloses a cluster approach.  The embodiments of figures 2 and 7 are related as hologram generating methods.  Lee et al. disclose (e.g. figure 7) a method, wherein a second pixel of the plurality of pixels includes hologram information for two or more edited CGH image layers of the plurality of edited CGH image layers (A cluster method is used wherein a plurality of points can be generated on the virtual plane.  The pixel is considered to be a cluster that include points on different layers) [0138-0146].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify embodiment 2 of Lee, in view of embodiment 7, in order to reduce the amount of computation and computation time in generating a hologram for an object.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0143588) in view of Yamasaki (US 2018/0075590).
Consider claim 7, Lee et al. do not explicitly disclose that the editing the plurality of CGH image layers further comprises: removing at least one CGH image layer from the plurality of CGH image layers.  Lee et al. and Yamasaki are related as image processing systems.  Yamasaki discloses removing at least one image layer from the plurality of image layers (unnecessary regions can be deleted) [0085].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the method of Lee to utilize an editing to remove at least one layer as taught by Yamasaki, in order to remove layers that are not necessary for the image formation.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0143588) in view of Park (US 10,721,391)
Consider claim 8, Lee et al. do not explicitly disclose that the editing the plurality of CGH image layers further comprises: changing an order of layers of some CGH image layers from the plurality of CGH image layers.  Lee et al. and Park are related as imaging methods.  Park discloses changing an order of layers of some mage layers from the plurality of image layers (the depth object can be rearranged) [col. 12, line 54 to co. 13, line 62].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the editing of Lee to include rearranging layers, as taught by Park, in order to allow for editing based on user preferences. 
Claims 9, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0143588) in view of Cable (US 2009/0002787).
Consider claim 9, Lee et al. does not explicitly disclose performing random phase modulation on the plurality of CGH image layers.  Lee and Cable are related as holographic displays.  Cable discloses a random phase modification to redistribute energy more evenly throughout the frequency domain [0066-0069].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Lee to utilize the random phase modulation, as taught by Cable, in order to redistribute energy more evenly throughout the frequency domain.
Consider claim 20, Lee et al. does not explicitly disclose a modulating module configured to perform random phase modulation on the plurality of CGH image layers. Lee and Cable are related as holographic displays.  Cable discloses a modulating module configured to perform a random phase modification to redistribute energy more evenly throughout the frequency domain [0066-0069].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Lee to utilize the random phase modulation, as taught by Cable, in order to redistribute energy more evenly throughout the frequency domain.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 5:30 am to 3:00 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872